PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					
Smyth, et al.		            				:
Application No. 15/311,294			:	DECISION ON PETITION                  
Filed: November 26, 2018				:	
Attorney Docket No: SS-008US                 						           
   


This is a decision on the petition under 37 CFR 1.137(a), filed January 28, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required for the request.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed November 21, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on February 22, 2020. The Office mailed a Notice of Abandonment on July 27, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1


With regards to item (2), the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the small entity fee required by law is $1050.00.  

The petition in the above-identified application was not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.

It is noted that petitioner has submitted a partial payment of $525.00 on January 28, 2021, the micro entity petition fee amount.  However, micro entity status has not been established in the instant application. Therefore, a balance of $525.00 remains due for the small entity petition fee.

Petitioner is reminded that in order to establish micro entity status, a Certification of Micro Entity Status (Gross Income) form should be completed. (See the enclosed courtesy copy of form No. PTO/SB/15A).

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450By hand:		Customer Service Window
Mail Stop PetitionsRandolph Building 401 Dulany Street Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

ENCLOSURE: Certification of Micro Entity Status (Gross Income) - Form No. PTO/SB 15A


    
        
            
        
            
    

    
        1See MPEP 711.03(c)(II)(C) and (D). 
        22 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).